Citation Nr: 0425549	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits, to include whether the 
overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
January 1993.  He died in July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
appealing an October 2001 decision by the Committee on 
Waivers and Compromises.  On appeal, the appellant, widow of 
the veteran, raised the issue of whether the overpayment was 
properly created.  This case was before the Board in October 
2003 when it was remanded for additional development.  


FINDINGS OF FACT

1.  The overpayment of VA improved death pension benefits, in 
the amount of $26,717.93, was properly created.  

2.  The appellant was not without fault in creating the 
overpayment of improved death pension benefits, in the amount 
of $26, 171.93.  

3.  Failure to repay the $26,171.93 overpayment of improved 
death pension benefits would result in the appellant's unjust 
enrichment.  


CONCLUSIONS OF LAW

1.  The overpayment of improved death pension benefits in the 
amount of $26,171.93, for the period from September 1, 1995, 
through June 30, 2001, was properly created.  38 U.S.C.A. 
§§ 1541, 5107, 5302 (West 2002); 38 C.F.R. §§ 3.102, 3.271, 
3.272 (2003).  

2.  Recovery of the overpayment of improved death pension 
benefits, in the amount of $26,171.93, would not be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), which made several amendments to the laws governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  These changes have been 
codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

Moreover, as regards any VA duties to notify and assist, the 
Board notes that the RO has explained to the appellant the 
bases for denial of the claim, and afforded her the 
opportunity to present information and evidence in support of 
the claim.  Significantly, there is no indication that there 
is any existing evidence pertinent to the issue on appeal 
that has not been obtained.  

Factual Background

In July 1995, VA received the appellant's claim for death 
pension benefits for herself and two minor children.  On her 
application, she listed no family net worth from assets; no 
family income from any source, other than a one-time income 
of $255.00; and that she had not applied for, was not 
receiving, nor was entitled to receive benefits from the 
Social Security Administration on her own behalf or on behalf 
of children in her custody.  

In August 1995, VA letter informed the appellant that she had 
been awarded improved death pension benefits for herself and 
two minor children, effective from August 1, 1995.  The 
information provided to her also advised her that the monthly 
amount of her VA death pension was based on the financial 
information she had reported on her pension application; that 
the rate of her VA pension was directly related to her family 
income; that there was a maximum annual rate of pension 
permitted by VA for a surviving spouse with two dependents; 
that the amount of the VA pension she would receive would be 
the difference between her family's countable income and the 
maximum amount allowed a surviving spouse, with two 
dependents, by law, depending on the widow's circumstances; 
and that adjustments had to be made to her pension whenever 
her family income changed.  She was instructed to immediately 
notify VA if her family income changed; that when reporting 
income, the total amount and source of all income received 
should be reported, and VA will exclude any amount which does 
not count for VA benefits purposes; and that if income is not 
reported, an overpayment of pension benefits might result, 
for which she would be held liable.  

VA letter dated in June 1996 notified the appellant of an 
adjustment to her pension benefits based on a cost of living 
increase.  This letter specifically indicated her reported 
family income on which her pension benefits were based and 
reminded her that, if the reported family income changed, she 
was to immediately notify VA; otherwise, an overpayment could 
be created for which she would be liable.  The June 1996 
notification letter noted that the basis for her pension was 
no family income from any source, including no Social 
Security Administration benefits were reported being received 
by her or either of her two minor children.  

In May 1997, VA notified the appellant that information 
provided by the Social Security Administration showed that 
she was receiving $461.00 monthly Social Security benefits, 
which she had never reported to VA.  Further, she was 
informed that her benefits would be reduced, effective from 
December 1996, and that she had sixty days to submit evidence 
showing that the reduction action should not be undertaken.  
Also, if she wished to reduce the amount of any potential 
overpayment that an adjustment to her pension would produce, 
she could have the adjustment done before the sixty-day 
period ended.  The appellant did not respond, and an 
adjustment to her pension benefits was made, effective 
December 1, 1996, thereby creating an overpayment of pension 
benefits she had received but to which she had not been 
entitled in the amount of $3,227.00.  Beginning in October 
1997, an automatic withholding of her monthly benefits was 
initiated, which were applied to the debt until it was 
cleared.  

VA letter dated in April 2001 informed the appellant that the 
Social Security Administration had provided confirmation 
that, not only she, but also her two minor children, had been 
in receipt of benefits continuously since July 1995, which 
had not previously been reported to VA.  Based on this 
information, her VA pension would the adjusted, effective 
from July 1995.  She was further advised she had sixty days 
to provide evidence to show that an adjustment need not be 
taken or to have immediate action taken to mitigate any 
potential overpayment.  

The appellant responded that she had informed VA personnel by 
telephone as soon as she began receiving Social Security 
Administration benefits.  She claims she was thanked for 
informing VA and that there would be an adjustment to her 
benefits, which she understood.  However, when her VA 
benefits continued in December 1997, she claims she believed 
her debt had been cleared.  Hence, if any alleged debt was 
created, it was through sole VA error.  

In a June 2001 letter, VA informed the appellant that, based 
on the recently received financial information from the 
Social Security Administration, her improved death pension 
benefits were being terminated, effective June 30, 2001.  The 
termination of VA benefits, effective from August 1, 1995, 
through June 30, 2001, created an overpayment of pension 
benefits, in the amount of $26,873.93, for which she was 
liable to repay.  She requested a waiver of recovery of the 
overpayment on the basis of financial hardship.  In October 
2001, the RO's Committee on Waivers and compromises found 
that the appellant's failure to repay the overpayment would 
not cause her financial hardship; rather, to not repay the 
debt, would result in her unjust enrichment.  

In a financial status report, dated in August 2001, the 
appellant noted her monthly family income consisted of her 
salary and the minor children's Social Security benefits.  
Her monthly expenses consisted of rent, food, utilities, and 
installment debt payments, which essentially equated her 
family's monthly income.  

Pursuant to the Board's October 2003 remand, additional 
evidence was received, to include a financial statement from 
the appellant and verification from the Social Security 
Administration of the amount of benefits each of the 
appellant's family members received and the specific dates of 
any changes.  Based on this information, the overpayment of 
VA benefits was adjusted, effective from September 1, 1995, 
through June 30, 2001, which reduced the amount of the 
overpayment by $702.00, for an adjusted overpayment of 
$26,171.83.  

Creation

Initially, the Board must determine whether the debt was 
properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991) (the issue of the validity of the debt must be 
resolved prior to considering the issue of waiver of 
recovery).  For an improper creation of the overpayment, 
there would have to be evidence that the appellant was 
legally entitled to the improved death pension benefits, in 
this case, from September 1995 through June 2001; or, if she 
were not legally entitled to the improved death pension 
benefits paid to her during this period, then it must be 
shown that VA was solely responsible for the erroneous 
payment of excess benefits.  In that regard, the appellant, 
as the widow of the veteran, was paid improved death pension 
benefits under 38 U.S.C.A. § 1541, which provides that 
pension benefits will be paid to the surviving spouse of a 
veteran and that the amount of the pension is the difference 
between the maximum amount permitted by law, which is 
increased from time to time, and the surviving spouse's 
annual countable family income.  

As for the surviving spouse's annual countable family income, 
under the provision for receipt of improved death pension, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded.  See 38 C.F.R. 
§§ 3.271, 3.272.  Social Security benefits are not 
specifically excluded; hence, they are included as countable 
family income for the year in which they are received.  

In the appellant's case, the Board finds that the overpayment 
at issue, recalculated in the amount of $26,717.93, was 
properly created.  The evidence shows that the appellant and 
her two minor children had been in receipt of Social Security 
benefits since July 1995, with the initial check for benefits 
received in August 1995.  The evidence of record does not 
show that the appellant had previously reported that income 
to VA.  Rather, in early 1997, it was Social Security 
Administration personnel that informed VA that the appellant 
was in receipt of benefits, and had been since July 1995.  VA 
was not aware at the time that her two minor children in her 
custody were also in receipt of Social Security benefits, 
nor, even after being contacted by VA about Social Security 
Administration benefits, is there any evidence of record that 
the appellant advised VA of her children's receipt of Social 
Security benefits.  In fact, when she applied for VA death 
pension in July 1995, she specifically noted on her 
application that neither she nor her children were entitled 
to nor had she applied for Social Security benefits.  Then, 
years later, in early 2001, VA was informed by Social 
Security Administration personnel that, not only was the 
appellant in receipt of benefits, but that her two minor 
children in her custody had also been receiving such benefits 
since July 1995, with the initial check being received by the 
appellant in August 1995.  Hence, the adjusted amounts of 
improved death pension benefits for those years are correct, 
given the appellant's verifiable countable Social Security 
income, as confirmed by the Social Security Administration.  

The fact remains that, between September 1995 and the end of 
June 2001, the appellant and her two minor children had been 
paid improved death pension benefits, to which she was not 
entitled, in the amount of $26,171.93, based initially on no 
countable family income and later adjusted to reflect only 
her receipt of Social Security benefits.  Nowhere in the 
record, other than the appellant's unsubstantiated assertion, 
is there any indication that she had informed, or tried to 
inform, VA personnel of her and her minor children's Social 
Security income.  The initial indication that the appellant, 
and later that her minor children were also receiving such 
benefits came, not from the appellant, but from Social 
Security Administration personnel, later verified by the 
appellant.  Under the circumstances, the Board finds that the 
readjusted overpayment in the amount of $26,717.93, was 
properly created and not the result of sole VA error.  The 
appellant knew, or should have known, that by not reporting 
income, an overpayment could be created, for which she would 
be liable to repay the government.  Furthermore, the 
appellant has not presented any evidence to dispute the 
amount of the recalculated overpayment.  


Waiver

Having determined that the overpayment at issue, recalculated 
in the amount of $26,171.93, was properly created, the Board 
now must decide whether the appellant's request for a waiver 
of recovery of that overpayment should be granted.  

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the appellant's waiver request for 
repayment or collection of the $26,171.93 overpayment in VA 
death pension benefits.  In so doing, the Committee found no 
fraud, misrepresentation, or bad faith in the veteran's 
failure to timely report receipt of family Social Security 
Administration income, consisting of benefits, not only to 
herself, but also to her two minor children.  The Committee 
further found that repayment of the overpayment debt at issue 
would not be against the principles of equity and good 
conscience.  Rather, given that the appellant had not 
informed VA of her receipt of Social Security benefits, until 
after Social Security Administration personnel informed VA, 
and then not informing VA that, not only was she receiving 
benefits, she never reported that her two minor children were 
receiving Social Security benefits too.  The latter was found 
out by VA, not from the appellant, but from Social Security 
Administration personnel, which was confirmed by the 
appellant after the fact.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the appellant's failure to timely report her and 
her minor children's receipt of Social Security benefits, the 
Board will not disagree with this finding.  However, the 
remaining question for consideration is whether recovery from 
the appellant of the overpayment of VA death pension would be 
against the principles of equity and good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the appellant, 
weighing her fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
appellant's part, whether there would be financial hardship 
on the appellant's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the appellant relinquished a 
favorable right or changed her position by reason of having 
received the benefit.  See generally Cullen v. Brown, 5 Vet. 
App. 510 (1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the appellant 
has not contended, nor does the evidence demonstrate, that 
the appellant relinquished a favorable right or changed her 
position by reason of having received the benefits at issue.  

The appellant's financial reports show that she and one of 
the two children are no longer receiving Social Security 
benefits, although the other minor child is still receiving 
benefits.  In a March 2004 statement, the appellant maintains 
that her sole income was from her minor child's Social 
Security award, verified by the Social Security 
Administration, in the amount of $669.00 monthly.  She has 
submitted a statement claiming expenses of almost $800.00 a 
month for rent, utilities, automobile insurance, and personal 
and school supplies.  However, despite repeated requests to 
do so, she has not been entirely forthcoming in that she has 
failed to submit a detailed financial statements for the 
years at issue, as well as a detailed current financial 
statement, for which she has been sent forms to present that 
information, that are reflective of her installment debts, 
assets, bank accounts or unearned income.  Instead, she has 
submitted a statement indicating that her sole family income 
consists of her minor son's Social Security benefit, with 
monthly expenses exceeding that amount; information 
pertaining to her and one of her son's Social Security 
benefits; and statements of electric utility bills and 
medical bills.  Under the circumstances of this case, the 
Board finds that recovery of the overpayment at issue would 
not be against the principles of equity and good conscience.  
On the contrary, the appellant's failure to make restitution 
for this overpayment would result in an unfair gain to her.  
The fact remains that, for almost six years, she readily 
accepted and cashed VA death pension benefits even though she 
knew, or should have known, that she was not entitled to 
those benefits.  The request for a waiver of the overpayment 
of VA improved death pension benefits, in the amount of 
$26,717.93, is denied.  


ORDER

As the overpayment of improved death pension benefits, in the 
amount of $26,717.93, was properly created, the appeal is 
denied.  

A waiver of recovery of a $26,717.93 overpayment of improved 
death pension benefits is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



